DETAILED ACTION 

1.	The present application is being examined under the pre-AIA  first to invent provisions. 

2.	     Claims 19-33 are pending upon entry of amendment filed on 4/14/20.

3.	       Applicant’s IDS filed on 4/14/20 has been considered.  The foreign and non-patent literatures are found in the USSN 13/582,606.

4.	      Claim 19 is objected to as the claimed method is to isolate or purify immunoglobulin from supernatant harvest from cell culture but it recites "producing" an immunoglobulin.  Appropriate correction is required.

5.  	       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

6.	Claims 19, 20, 26-28, 32 and 33 are rejected under 35 U.S.C. 102(b) as being anticipated by U.S. Pat. No. 6, 140,474 (IDS reference).

The ‘474 patent teaches purification of monoclonal antibody using 1N of HCl at pH 4.8 from supernatants from CHO cells (col. 12), incubating at room temperature to react 30 minutes, and centrifugation of the mixture at 10K rpm for 20 minutes to precipitate proteins (col. 26, lines 25-35).  Given that the supernatant contains 10 6-7 cells/0.5mL (col.26), the concentration of immunoglobulin is not more than 10mg/ml and meets the limitations of claim 19.  Therefore, the reference teachings anticipate the instant claimed invention.

7.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).


8.	Claims 19-33 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Pat  U.S. Pat. No. 6, 140,474 in view of Lydersen et al (Acid precipitation of Mammalian Cell Fermentation Broth (Ann N.Y. Acad Sci vol. 745, p. 222-231, 1994, IDS reference) and U.S. Pub. 2002/0151688 (IDS reference).

The teachings of the ‘474 patent have been discussed, supra.

The disclosure of the ‘474 patent differs from the claimed invention in that it does not teach the using high concentration of acid (e.g. 1.5-5.5M), incubation time of at least 2 hrs and the incubation temperature of about 4oC as recited in claims 21-25 of the instant application. 

Lydersen et al. teach the use of phosphoric acid of 8.8N or 50% of acetic acid with the antibody containing cell culture medium and varying incubation time from 30min to 24 hrs at pH 4.5 (p. 226, Fig. 1) and the acid treatment improves the cell culture medium to be more suitable for further purification of the antibody.  The acid treatment of supernatant improves recovery of antibody and provides effective retrovirus inactivation (p. 230).

The ‘688 publication teaches that the incubation of immunoglobulin between 2-8oC provides low level of anticomplementary  activity and inhibits reaggregation of IgG molecules (p. 2 [0023]) and the method is suitable for various subclassess and isotypes of IgG ([0020-0039]).


One of ordinary skill in the art would have been motivated to do so because varying incubation time helps selectively precipitating major contaminants from soluble antibody product and the use of concentrated acid improves clarification of the precipitate in the culture media.  Moreover, the incubation between 2-8oC provides low level of anticomplementary activity and inhibits re-aggregation of IgG molecules and the combination of the references results in IgG in more therapeutically effective form.

From the teachings of references, it would have been obvious to one of ordinary skill in art to combine the teachings of the references and there would have been a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary in the art at the time the invention was made, as evidenced by references, especially in the absence of evidence to the contrary.

9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 


10.	Claims 19-33 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Pat. 9,884,904.

Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the ‘904 patent recites methods producing immunoglobulins comprising solutions consisting of acid and water to cell harvest, incubate supernatant, removing precipitate from incubated cell harvest supernatant where the concentration of the immunoglobulin does not exceed 10mg/ml. 

11.	 No claims are allowable.

12.	      Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNSOO KIM whose telephone number is (571)272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Yunsoo Kim
Patent Examiner
Technology Center 1600
January 13, 2022

/YUNSOO KIM/Primary Examiner, Art Unit 1644